UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-6849


TAMAR DEVELL HARVEY,

                   Plaintiff - Appellant,

             v.

D. LANDAUER, N.P.; DR. ARAKAKY; DAVID A. RYLAK, MD of Augusta
Health Center; C. D. WHITLOCK, Lieutenant; RUSSELL, Asst. Warden;
MACDANIEL, Correctional Officer; PEALE, Correctional Officer; E. SHIPP, RN,
Director of Nursing; T. HAMILTON, RN; JOHN A. WOODSON, ACC Warden;
DR. S. HERRICK, Director of Health Services; THE VIRGINIA DEPARTMENT
OF CORRECTIONS, The Augusta Correctional Center; LACOUR, Laundry
Manager; THE COMMONWEALTH OF VIRGINIA, exclusively; FRIDLEY, Sgt.;
HAROLD W. CLARKE, Director of the Virginia Department of Corrections; S.
CONNER, ACC Grievance Coordinator; LEWIS, Augusta Correctional Center
Officer; TAMMY COYNER; ERIC BURCH,

                   Defendants - Appellees,

             and

MICHAEL R. PLAUTZ, MD Augusta Otolaryngology Assoc.; STEPHEN PARK,
MD of the University of Virginia Health System, Otolaryngology; DR. DANIEL
PETERS, of the University of Virginia Health System, Otolaryngology; AUGUSTA
HEALTH CENTER; AUGUSTA OTOLARYNGOLOGY ASSOC.; UVA
NEUROSURGERY,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:18-cv-00097-EKD-JCH)
Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Tamar Devell Harvey, Appellant Pro Se. Carl Dewayne Lonas, MORAN, REEVES &
CONN, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tamar Devell Harvey seeks to appeal the district court’s orders granting summary

judgment to some, but not all of the defendants. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-46 (1949). “Ordinarily, a district court order is not final until it has resolved all claims

as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation

marks omitted).

       Our review of the record reveals that the district court has not yet adjudicated all of

the claims raised in Harvey’s complaint. Id. at 696-97. Specifically, the court has not yet

adjudicated the unresolved claims against the remaining defendants. We conclude that the

orders Harvey seeks to appeal are neither final orders nor appealable interlocutory or

collateral orders. Accordingly, we dismiss the appeal for lack of jurisdiction and remand

to the district court for consideration of the unresolved claims. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                             DISMISSED AND REMANDED




                                               3